NO. 12-10-00432-CR

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN RE:                                                     §

JODY F. MCCREARY,                                         §           ORIGINAL PROCEEDING

RELATOR                                                   §

                                         MEMORANDUM OPINION
          Relator Jody F. McCreary, appearing pro se, requests a writ of mandamus directing the
trial court to issue a writ of habeas corpus. We construe Relator’s mandamus petition as a
complaint that the trial court has failed to rule on his pro se petition for a pretrial writ of habeas
corpus.
          Counsel has been appointed to represent Relator in the pending criminal proceeding.
Relator is not entitled to hybrid representation—partially pro se and partially by counsel. See
Landers v. State, 550 S.W.2d 272, 280 (Tex. Crim. App. 1977). Because Relator has counsel,
we do not address the merits of his pro se mandamus petition. He must look solely to his counsel
for representation. Moreover, the trial court is entitled to look solely to counsel and is not
required to rule on pro se motions or petitions filed in a criminal proceeding in which the
defendant is represented by counsel. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim.
App. 2007); Patrick v. State, 906 S.W.2d 418, 498 (Tex. Crim. App. 1995). Accordingly, the
petition is denied. See TEX. R. APP. P. 52.8(a).


                                                                 BRIAN HOYLE
                                                                    Justice
Opinion delivered January 5, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                              (DO NOT PUBLISH)